Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3, 5 – 10, 12 – 17, 19 and 20 are allowed.

The following is the examiner’s statement of reasons for allowance:

Claims 1 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer-implemented method for implementing face spoofing detection using a physical-cue-guided multi-source multi-channel framework, comprising: receiving a set of data including face recognition data, liveness data and material data associated with at least one face image; obtaining a shared feature from the set of data using a backbone neural network structure; performing, based on the shared feature, a pretext task corresponding to face recognition, a first proxy task corresponding to depth estimation, a liveness detection task, and a second proxy task corresponding to material prediction; and aggregating outputs of the pretext task, the first proxy task, the liveness detection task and the second proxy task using an attention mechanism to boost face spoofing detection performance, wherein the first proxy task generate a depth prediction together with a depth channel attention matrix, the liveness prediction task generates a liveness feature and a corresponding liveness channel attention matrix, and the material prediction task generates a liveness feature and a corresponding material channel attention matrix, in combination with all other limitations in the claim(s) as defined by applicant.
Claims 8 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method for implementing face spoofing detection using a physical-cue-guided multi-source multi-channel framework, the method performed by the computer comprising: receiving a set of data including face recognition data, liveness data and material data associated with at least one face image; obtaining a shared feature from the set of data using a backbone neural network structure; performing, based on the shared feature, a pretext task corresponding to face recognition, a first proxy task corresponding to depth estimation, a liveness detection task, and a second proxy task corresponding to material prediction; and aggregating outputs of the pretext task, the first proxy task, the liveness detection task and the second proxy task using an attention mechanism to boost face spoofing detection performance, wherein the first proxy task generate a depth prediction together with a depth channel attention matrix, the liveness prediction task generates a liveness feature and a corresponding liveness channel attention matrix, and the material prediction task generates a liveness feature and a corresponding material channel attention matrix, in combination with all other limitations in the claim(s) as defined by applicant.
Claims 15 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a system for implementing face spoofing detection using a physical-cue-guided multi-source multi-channel framework, comprising: a memory device storing program code; and at least one processor device operatively coupled to the memory device and configured to execute program code stored on the memory device to: receive a set of data including face recognition data, liveness data and material data associated with at least one face image; obtain a shared feature from the set of data using a backbone neural network structure; perform, based on the shared feature, a pretext task corresponding to face recognition, a first proxy task corresponding to depth estimation, a liveness detection task, and a second proxy task corresponding to material prediction, and aggregate outputs of the pretext task, the first proxy task, the liveness detection task and the second proxy task using an attention mechanism to boost face spoofing detection performance, wherein the first proxy task generate a depth prediction together with a depth channel attention matrix, the liveness prediction task generates a liveness feature and a corresponding liveness channel attention matrix, and the material prediction task generates a liveness feature and a corresponding material channel attention matrix, and wherein aggregating the outputs includes combining the depth channel attention matrix. the liveness channel attention matrix and the material channel attention matrix using a prediction-level attention model, in combination with all other limitations in the claim(s) as defined by applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642